Citation Nr: 9900787	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-18 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent 
disabling for a left knee disability, for the period of 
August 10, 1992 to February 20, 1993.  

2.  Entitlement to an increased evaluation for the post-
operative residuals of left knee patellectomy, currently 
evaluated as 30 percent disabling, for the period beginning 
May 1, 1993.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from March 1966 
to August 1967.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1993 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased evaluation of 30 
percent disabling was granted for residuals of a left 
patellectomy with traumatic arthritis (formerly post-
operative residuals of patella tendon transplant, left, with 
secondary chondromalacia and weakness, left quadriceps), 
effective August 10, 1992.  

By that same rating action, entitlement to benefits under 
38 C.F.R. § 4.30 was denied for required convalescence 
following left knee surgery.  Pursuant to a June 1994 hearing 
officer decision, a September 1994 rating decision granted 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for the period of February 21, 1993, to 
April 30, 1993, based on convalescence following a left knee 
patellectomy which took place on February 25, 1993.  

On appeal, therefore, the Board has considered the veterans 
entitlement to an evaluation in excess of 30 percent 
disabling for the period from August 10, 1992 (the date of 
receipt of his initial claim) to February 20 (the day before 
a temporary total rating became effective under 38 C.F.R. 
§ 4.30).  As a temporary total rating was in effect for the 
period of February 21, 1993 to April 30, 1993, the Board has 
also considered whether an evaluation in excess of 30 percent 
disabling is warranted for the period beginning on May 1, 
1993.  

The August 1993 rating decision also denied entitlement to 
individual unemployability; however, the notice of 
disagreement did not specifically address this issue, and an 
appeal has not been perfected thereon. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran claims that since undergoing a left knee 
patellectomy, he has been in constant pain despite completion 
of all the required exercises.  He has stated that he cant 
do anything for a prolonged period of time, to include 
walking, standing, or sitting due to the pain.  He also 
indicated that his doctor can no longer help him.  For these 
reasons, it is the veterans belief that an evaluation in 
excess of 30 percent disabling is warranted for the post-
operative residuals of a left knee patellectomy.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence weighs against a finding 
that a disability evaluation in excess of 30 percent 
disabling is warranted for the veterans left knee 
disability, for the period from August 10, 1992 to February 
20, 1993.  

The issue of entitlement to an evaluation in excess of 30 
percent disabling for the post-operative residuals of a left 
knee patellectomy, for the period beginning May 1, 1993, is 
the subject of a Remand which immediately follows this 
decision.  







FINDING OF FACT

Prior to February 25, 1993, the date on which the veteran 
underwent a left knee patellectomy, his left knee disability 
was manifested by complaints of chronic left knee pain, with 
a medical diagnosis of end-stage patellofemoral arthritis.  
Range of motion in the left knee was from zero to 120 
degrees, and there was no subluxation or positive 
apprehension of the patella.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for a left knee 
disability, for the period of August 10, 1992 to February 20, 
1993.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.71, Diagnostic Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records include a July 1967 medical board 
report which details the history of the veterans treatment 
for a left knee injury.  The report shows that he sustained a 
lateral dislocation of his left patella in may 1966 during 
boot camp training, and he thereafter experienced multiple 
lateral dislocations.  In August 1966, he underwent a Hauser-
type patellar tendon transplant using a Bosworth screw for 
fixation as a method of preventing his recurrent 
dislocations.  Post-operatively, he developed a wound 
infection without intra-articular involvement, and was 
hospitalized on two occasions.  In August 1966, the wound was 
surgically explored and the metallic screw was removed.  His 
infection eventually resolved, and he was discharged to 
limited duty in December 1966.  He had continued at physical 
therapy three times per week, but had persistent weakness in 
the left leg, giving out of the knee, and several lateral 
dislocations of the patella.  It was noted that at the 
present time he had pain in his knee constantly which was 
aggravated by any strenuous activity.  

The medical board report shows the following diagnoses:  1.  
lateral dislocation, left patella, chronic, recurrent, 2. 
post-operative condition, Hauser patellar tendon transplant, 
left knee, 3. chondromalacia of left patella, secondary to 
injury, and 4.  insufficiency, left quadriceps, secondary to 
injury and disuse.  The veteran was subsequently processed 
for medical discharge.  

The report of a February 1968 VA examination shows the 
following diagnoses: 1. post-operative residuals, patellar 
tendon transplant, left, for recurrent lateral dislocations, 
left patella, with secondary chondromalacia, left patella, 
and weakness, left quadriceps, and 2.  osteomyelitis, left 
tibia tubercle, healed.  

Pursuant to a rating action of February 1968, service 
connection was granted for post-operative residuals of 
patella tendon transplant, left, with secondary 
chondromalacia and weakness, left quadriceps, and for 
osteomyelitis, left tibial tubercle, healed.  

A VA medical certificate, dated May 1981, shows that the 
veteran complained of aching pain in the left knee which had 
been bothering him more in the past several months.  He also 
reported that the left knee had been giving away some.  A 
diagnosis of degenerative joint disease of the left knee was 
given.  

The report of an April 1992 left knee x-ray shows findings of 
some narrowing of the medial joint space.  The patellofemoral 
space was well preserved.  The x-ray report also notes that 
there was evidence of a bony density arising from the 
anterolateral aspect of the tibia, which could be an old 
injury.  Clinical correlation was advised.  

In September 1992, the veteran was afforded a VA examination 
for compensation and pension purposes.  It was noted that he 
had a history of osteomyelitis in the past, but this had 
healed and he was no longer having episodes of drainage.  He 
continued to complain of chronic pain and swelling in the 
left knee, which was aggravated by prolonged standing or 
walking as well as squatting or stooping and going up and 
down stairs and steps.  

On physical examination, he walked with a limp on the left, 
and a well-healed surgical scar was noted on the left knee.  
A scar was also noted just medial to the tibial tubercle, 
which was somewhat adherent to the underlying bone.  Range of 
motion in the left knee was from zero to 135 degrees, and 
significant effusion was present in the knee.  No definite 
redness or heat was noted, and there was no evidence of 
drainage.  He had marked patellofemoral joint tenderness, and 
the examiner was unable to demonstrate any significant 
ligamentous instability at this time.  He performed a 
satisfactory heel/toe walk, and he was able to squat and 
arise again while bearing most of the weight on the right 
leg.  The examiner provided an impression of traumatic 
arthritis of the left knee, post-operative patellar tendon 
transposition with patellofemoral joint disease, and history 
of osteomyelitis of the left tibial tubercle, resolved.  

A September 1992 operative report shows that the veteran 
underwent a left knee arthroscopy for evaluation of his 
complaint of increased left knee pain. It was noted that he 
had described symptoms of popping, locking, and giving way.  
Objective findings included a Grade IV chondromalacia with 
basically bare bone over the patellar articular surface with 
some osteophyte formation.  The medial meniscus was examined 
and noted to have degenerative changes, but no definitive 
tear.  The anterior cruciate ligament was noted to be intact, 
and the lateral compartment was within normal limits.  The 
September 1992 abbreviated medical record shows a diagnosis 
of arthritis, left knee.  

Between February 21, 1993, and March 2, 1993, the veteran was 
hospitalized by VA for evaluation and treatment of chronic 
left knee pain.  It was noted that his past surgical history 
included an alignment procedure on the left knee in 1966 and 
arthroscopic debridement in 1991.  A pre-operative 
examination report shows that the left patella protracted 
well and did not have any subluxation or positive 
apprehension.  He had zero to 120 degrees range of motion, 
and was exquisitely tender at the patellofemoral joint.  The 
impression at this time was end-stage patellofemoral 
arthritis, and a left knee patellectomy was planned.  

The operative report shows that he tolerated the procedure 
well.  A February 1993 pathological report shows a diagnosis 
of patella with attached synovium, featuring degenerative 
changes of articular cartilage with focal sclerosis of 
underlying cortical bone and subchondral fibrosis consistent 
with degenerative arthritis.  A February 26, 1993 treatment 
note shows that the veteran was advised that he had severe 
patellofemoral arthritis, but also some medial femoral 
condyle arthritis and that he would probably come to need a 
total left knee arthroplasty.  Following instruction in 
quadriceps sitting exercises and physical weight bearing, he 
was discharged home.  


Analysis

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veterans entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The criteria for evaluation of disabilities of the knee and 
leg are set forth in the Schedule in 38 C.F.R. § 4.71(a) 
(1998).  Diagnostic Code 5257 pertains to knee, other 
impairment of, and provides disability evaluations based on 
objective evidence of recurrent or lateral instability which 
is slight (10 percent disabling); moderate (20 percent 
disabling); or severe (30 percent disabling).  

Having reviewed the evidence of record, the Board is of the 
opinion that the objective evidence does not support the 
assignment of an evaluation in excess of 30 percent disabling 
for the veterans left knee disability, as it was manifested 
from August 10, 1992 to February 25, 1993, the date on which 
he underwent a left knee patellectomy.  Specifically, under 
Diagnostic Code 5207, 30 percent is the highest disability 
evaluation allowable for knee impairment, and this rating 
corresponds to a severe disability which is manifested by 
recurrent lateral instability or subluxation.  Thus, the 
veterans left knee disability has been evaluated as 30 
percent disabling as of August 10, 1992, and the appropriate 
diagnostic code does not provide for assignment of a higher 
evaluation.   

According to the schedular criteria, an evaluation in excess 
of 30 percent disabling for a left knee disability would 
require evidence of ankylosis (See Diagnostic Code 5256) or 
the evidence which demonstrates that extension of the leg is 
limited to 30 degrees or greater (See Diagnostic Code 5261).  
Just prior to the left knee patellectomy, range of motion in 
the veterans left knee was from zero to 120 degrees, and 
there is no medical evidence or objective confirmation of 
ankylosis with regard to that knee.  Thus, it would not be 
appropriate to apply either Diagnostic Code 5256 or 
Diagnostic Code 5261 in this instance.  

The Board notes that increased evaluations may be awarded on 
the basis of functional loss or limitation due to objective 
findings of pain on motion and weakness in the affected 
extremity.  See DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.59.  
The Board is of the opinion that a higher evaluation is not 
warranted for the veterans left knee disability on the basis 
of functional loss.  Specifically, the evidence shows that 
just prior to the removal of the patella, range of motion in 
the left knee was from zero to 120 degrees, and there was no 
apprehension or subluxation with regard the patella.  Thus, 
the Board is of the opinion that the tenderness and pain 
associated with the left knee disability has been adequately 
compensated by the 30 percent rating which contemplates 
severe subluxation or instability, especially as ligamentous 
instability and subluxation were not shown objectively at the 
time of his pre-operative examination.  

For the reasons stated above, the Board finds that an 
evaluation in excess of 30 percent disabling is not warranted 
for the veterans left knee disability, as it was manifested 
between August 10, 1992, and February 20, 1993.  As the 
schedular criteria for an increased evaluation have not been 
met, the veterans claim is denied.  


ORDER

An evaluation in excess of 30 percent disabling is denied for 
a left knee disability for the period of August 10, 1992 to 
February 20, 1993.  


REMAND

With regard to the veterans claim for an evaluation in 
excess of 30 percent disabling for the post-operative 
residuals of a left knee patellectomy for the period 
beginning May 1, 1993, the Board is of the opinion that 
further evidentiary development must be conducted prior to 
the adjudication of this issue.  

Specifically, the record indicates that the most recent VA 
outpatient treatment records are dated in May 1994, and the 
veterans most recent VA examination was conducted in June 
1994, or over four years ago.  At the time of that 
examination, the examiner indicated that no definite 
instability was noted, but reference was not made to the 
objective findings and observations concerning each specific 
ligament, nor was varus/valgus stress and testing noted.  

In light of objective findings showing that the veterans 
left knee disability was likely to worsen (as a total knee 
replacement might be needed in the future), as well as his 
subjective complaints of pain, swelling, and effusion at the 
time of his personal hearing, in the Boards view it is 
necessary to fully document the nature and severity of the 
left knee disability and any instability or other current 
objective findings with regard to the left knee.  In 
addition, although the June 1994 examination report shows 
that x-rays had recently been made of the left knee, there is 
no indication that these x-ray reports were obtained or 
reviewed by the examining provider prior to making a final 
diagnosis.  On remand, the examiner will also be asked to 
provide specific objective findings with regard to the nature 
and location of any arthritis which is currently manifested 
as a post-operative residual of the left knee patellectomy.  

The veteran will also be afforded the opportunity to submit 
additional treatment records or other documentation in 
support of his claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1. The RO should contact the veteran and 
ask him to provide information regarding 
the dates and location for any medical 
treatment he has received for his left 
knee since June 1994, the time of his 
personal hearing, to include records from 
either private or VA sources.  Utilizing 
the information provided by the veteran, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the veterans records, 
other than those records which have 
already been associated with the claims 
folder.  The veteran should also be 
informed of the opportunity to submit any 
pertinent medical records which are in 
his possession.  Any records obtained 
through these channels should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a complete orthopedic examination of 
the left knee by a VA physician.  The 
examination should include all special 
tests/studies as indicated, to include x-
rays, range of motion studies, and 
examination of the ligamentous stability 
of the left knee with reference to each 
specific ligament.  The reports of these 
special studies should be associated with 
the claims folder, and these findings, as 
well as all other objective findings, 
should be integrated into a final 
examination report.  The examiner should 
fully describe the degree of limitation 
of motion, and any limitation of motion 
must be confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. § 
4.40 (1998).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse associated with the veterans 
left knee disability.  38 C.F.R. § 4.45 
(1998).  In addition, the examiner should 
specify the nature and location of any 
arthritis which is currently manifested 
in the veterans left knee.  The 
veterans medical history should be 
reviewed prior to the examination, and to 
that end, a copy of the claims folder and 
this Remand should be provided to the 
examiner.  Complete rationales should be 
provided for any opinions given or 
conclusions reached.  

3.  Upon completion of the foregoing, the 
RO should review the veterans claim in 
order to determine whether the claim for 
an increased evaluation may now be 
allowed, and this review should include 
consideration of whether separate 
disability ratings may be assigned for 
arthritis and for instability in the 
veterans left knee.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  A remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
